DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
A telephone call was made to Eric Berkowitz on 03/08/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 26, drawn to “a method of reporting power headroom using a wireless transmit/receive unit (WTRU)”, classified in H04W52/365; H04W52/367; H04W52/383; H04W52/386.
II. Claims 27-45, drawn to “a method of controlling a cross link transmit power level using a wireless transmit/receive unit (WTRU) for a direct cross link transmission with another WTRU”, classified in H04W52/242; H04W52/281; H04W52/346; H04W76/14; H04W76/15; H04W88/06; H04W92/18.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related distinct process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of have a materially different design, mode of operation, function, or effect. For example, Group I requires, “determining a maximum transmit power, determining a current cross link power; determining a cross link power headroom using the maximum transmit power and the current cross link power”, which is not required in Group II and Group II requires “receiving from a network entity, information indicating a maximum cross link power level, determining the cross link transmit power level based on the received information”, which is not required in Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions listed in this action independent or distinct for the reasons given above and there would be serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search(for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143)  and (ii) identification of the claims encompassing the elected invention.
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate with of the claims are readable of the elected invention.
 Should applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C 103 (a) of the other invention.